TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00024-CR



                                       Steven Roe, Appellant

                                                   v.

                                   The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
       NO. 13-0686-K277, HONORABLE RICK J. KENNON, JUDGE PRESIDING



                                             ORDER

PER CURIAM

                Appellant Steven Roe filed his notice of appeal on January 12, 2015. Appellant’s

brief on appeal was originally due on June 8, 2015. On counsel’s motion, the deadline for filing was

extended 60 days to August 7, 2015. Appellant’s counsel has now filed a second motion requesting

that the Court extend the time for filing appellant’s brief an additional 60 days. We grant the motion

for extension of time and order appellant to file a brief no later than October 6, 2015. No further

extension of time will be granted. Failure to comply with this order will result in the referral of this

case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of Appellate Procedure.

                It is so ordered this 13th day of August, 2015.



Before Justices Puryear, Goodwin, and Bourland

Do Not Publish